Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first and second perimeter edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim limitations of claim 8 are detailed in parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,681,521 to Holloway in view of U.S. Patent Application Publication No. 2015/0196022 to Jensen et al.
Referring to claims 1, 8 and 18, Holloway discloses a method for protecting a plant from the effects of contact or exposure to salt and/or salt water comprising, placing around or near the plant, a salt protection mat – see figures 1-2, comprising, a top layer – at 4, a center layer disposed beneath the top layer – see at 10 in figure 2, and a semipermeable bottom layer disposed beneath the center layer – see at 6 in figure 2 and see semipermeable such as at column 10 lines 1-7 and column 10 lines 37-46, wherein the top layer reduces or prevents evaporative water loss from the center layer – see for example column 9 line 60 to column 10 line 10, and wherein the semipermeable bottom layer permits water to seep out from the center layer – see figure 2 and column 10 lines 1-46. Holloway further discloses the center layer can comprise additional components as seen in column 10 lines 15-36 but does not disclose the center layer comprises superabsorbent polymer particles. Jensen et al. does disclose the center layer – at 29, comprises superabsorbent polymer particles – see paragraphs [0074] thru [0077]. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Holloway and add superabsorbent particles to the center layer as disclosed by Jensen et al., so as to yield the predictable result of ensuring the plants receive sufficient water for proper growth and health as desired. 
Referring to claims 2 and 19, Holloway as modified by Jensen et al. further discloses the salt is de-icing salt, salt brine, rock salt, road salt, airborne salt, salt water, salt solution, seawater, reclaimed water, or a combination thereof – see for example salt water, salt solution, reclaimed water in column 1 lines 9-30 of Holloway.
Referring to claims 3 and 20, Holloway as modified by Jensen et al. further discloses the salt water arises from above the ground surface, below the ground surface, saltwater intrusion, flooding, tide, or a combination thereof – see above and below the ground surface in column 1 lines 9-30 of Holloway.
Referring to claim 4, Holloway as modified by Jensen et al. further discloses a hole through the top, bottom, and center layers through which a tree or plant can grow – see at 12 in figure 1 of Holloway, the hole being defined by an interior perimeter edge at which the top and bottom layers are affixed directly to one another – see at 12 at the interior of the mat and see at 4,6 affixed directly in figures 1-2 of Holloway, or affixed indirectly to one another via an intervening interior perimeter sidewall.
Referring to claim 7, Holloway as modified by Jensen et al. further discloses the mat does not comprise a hole through the top, bottom, and center layers – see figures 7-8 of Jensen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Holloway as modified by Jensen et al. and have no holes in the top, bottom and center layers as disclosed by Jensen et al., so as to yield the predictable result of having sufficient water disposed proximate the plant to maintain growth and health of the plant as desired.
Referring to claim 9, Holloway as modified by Jensen et al. further discloses top layer is permeable to one or more of water, atmospheric water, dew, rainwater, applied water, snowmelt, icemelt, or a combination of two or more thereof – see water, atmospheric water, dew, rainwater, applied water as seen in figure 2 and column 9 line 60 to column 10 line 7 of Holloway.
Referring to claim 10, Holloway as modified by Jensen et al. further discloses the top layer – at 4, further comprises one or more perforations – at 12, funnel, hole, opening, channel, seam, or a combination of two or more thereof, to permit one or more of atmospheric water, dew, rainwater, applied water, snowmelt, icemelt, or a combination of two or more thereof to penetrate into the center layer – see figure 2 and see at least atmospheric water, dew, rainwater, applied water in column 9 line 60 to column 10 line 7 of Holloway. It is recommended in line 1 to change “top layer” to - -the top layer- -.
Referring to claim 11, Holloway as modified by Jensen et al. further discloses the top layer is flexible – see materials of layer – at 4 detailed in column 9 line 60 to column 10 line 7.
Referring to claim 12, Holloway as modified by Jensen et al. further discloses the top layer is flexible and is made of fabric, woven material, non-woven material, film, plastic, laminate, sheeting, polymer, or a combination of two or more thereof – see non-woven material, film and sheeting in figures 1-2 and column 9 line 60 to column 10 line 7 of Holloway.
Referring to claim 13, Holloway as modified by Jensen et al. does not disclose the top layer comprises a woven polypropylene material, woven polyethylene material, or a combination thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Holloway as modified by Jensen et al. and top layer out of any suitable material including the claimed materials, so as to yield the predictable result of making the top layer both durable and flexible as desired.
Referring to claim 14, Holloway as modified by Jensen et al. further discloses the semipermeable bottom layer – at 6, is flexible and is made of fabric, woven material, non-woven material, film, plastic, laminate, sheeting, polymer, or a combination of two or more thereof – see non-woven, film, sheeting in figure 2 and column 10 lines 1-7 of Holloway.
Referring to claim 15, Holloway as modified by Jensen et al. does not disclose  the semipermeable bottom layer comprises nonwoven polyethylene fabric, nonwoven polypropylene fabric, or a combination thereof. However, it would have been obvious to one of ordinary skill in the art to take the method of Holloway as modified by Jensen et al. and bottom layer out of any suitable material including the claimed materials, so as to yield the predictable result of making the bottom layer both durable and flexible as desired.
Referring to claim 16, Holloway as modified by Jensen et al. further discloses the salt protection mat further comprises a sidewall – see sidewall formed by the thickness of the three layers – at 4,6,10 in figure 2 of Holloway.
Referring to claim 17, Holloway a modified by Jensen et al. further discloses the superabsorbent polymer particles comprise polyacrylic acid polymer, polyacrylate polymer, starch-grafted polymer, polyacrylamide, ethylene maleic anhydride polymer, carboxymethylcellulose, polyvinyl alcohol, polyethylene oxide, starch grafted copolymer of polyacrylonitrile, Group 1A salt of polyacrylic acid, copolymer of two or more thereof, crosslinked copolymer of potassium acrylate and acrylamide, poly(acrylic acid-co-acrylamide), bio-based super absorbent polymer, starch-based super absorbent polymer, cellulose-based super absorbent polymer, biodegradable superabsorbent polymer, superabsorbent cellulosic hydrogel, or any combination thereof – see polyacrylate polymer and starch-based polymer detailed for example in paragraph [0074] of Jensen et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Holloway and add superabsorbent particles to the center layer as disclosed by Jensen et al., so as to yield the predictable result of ensuring the plants receive sufficient water for proper growth and health as desired.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway as modified by Jensen et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2011/0258922 to Frederick. 
	Referring to claim 5, Holloway as modified by Jensen et al. does not disclose the mat further comprises an access slit extending from the hole to the first and second perimeter edges, the access slit being defined by access slit perimeter edges at which the top and bottom layers are affixed directly to one another, or affixed indirectly to one another via intervening
access slit perimeter edges sidewalls. Frederick does disclose the mat further comprises an access slit – at 28, extending from the hole – at 24, to the first and second perimeter edges – on either side of 28 as seen in figure 1, the access slit being defined by access slit perimeter edges at which the top and bottom layers – at 30,32, are affixed directly to one another – see figure 5, or affixed indirectly to one another via intervening access slit perimeter edges sidewalls. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Holloway as modified by Jensen et al. and add the access slit of Frederick, so as to yield the predictable result of allowing for the mat to be more easily placed around objects as desired.
	Referring to claim 6, Holloway as modified by Jensen et al. and Frederick further discloses  one or more connections between the access slit perimeter edges, the connections selected from the group consisting of ties, grommets, Velcro, Velcro tabs, zipper, buttons, snaps, hooks, string, cord, or any combination of two or more thereof – see Velcro and Velcro tabs – at 34 in figure 5 of Frederick. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Holloway as modified by Jensen et al. and add the access slit of Frederick, so as to yield the predictable result of allowing for the mat to be more easily placed around objects as desired.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to plant growing mats/covers in general:
	U.S. Pat. No. 5,417,010 to Ecer – shows plant growing mat
	U.S. Pat. No. 7,059,083 to Abitz et al. – shows plant growing mat
	U.S. Pat. No. 7,798,746 to Byles – shows plant growing mat
	U.S. Pat. No. 8,250,808 to Kania et al. – shows plant growing mat

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643